DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8-9, 14-15, 17-19, 21 are objected to because of the following informalities:  “the honeycomb” in claims 8 and 17 should be “the honeycomb core”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0056554 (Gaw) in view of US 2015/0050446 (Stamp) and either one of US 2012/0099980 (Nishita) or US 2014/0341759 (Calico).
Regarding claim 8, 14, Gaw teaches a method for manufacturing a thrust reverser blocker door (see abstract, para 36), comprising: thermoforming a sandwich panel, the sandwich panel comprising a facesheet, a backsheet, and a honeycomb core disposed between the facesheet and the backsheet, wherein the facesheet, the backsheet, and the honeycomb core are formed as a single-piece component 
Gaw is silent as to the thermoforming comprising applying heat to the unshaped sandwich panel; placing the unshaped sandwich panel into a first mold; and compressing the unshaped sandwich panel to shape in the first mold to form a shaped sandwich panel. However, it was well known in the art to thermoform a panel by applying heat to an unshaped sandwich panel, place the unshaped sandwich panel into a first mold, and compress the unshaped sandwich panel to shape in the first mold to form a shaped sandwich panel, as taught by Stamp (para 21-25; “a sandwich arrangement has been formed, which comprises at least the honeycomb core layer and a thermoplastic fibre material layer for the formation of the outer layer on both sides of the honeycomb core layer, the (a) heating of the sandwich arrangement”, “The heated sandwich semi-finished product is (c) transferred into an, if necessary, preheated compression mould, the temperature of which lies clearly below the melting temperature of the thermoplastic matrix, and is inserted into the mould cavity”, “(d) the compression moulding of the heated sandwich semi-finished product with the foam and decorative 
Gaw in view of Stamp is silent as to overmolding the mounting structure onto the backsheet. However, Gaw teaches that the mounting structure may be formed by injection molding and that the mounting structure may be coupled to the backsheet after formation of the body portion (para 41, 46). It was well known in the art that thermoplastic elements may be coupled by overmolding, as taught by either of Nishita (para 45-48, 63; two parts may be connected by overmolding or overmolding can be used to create additional elements, including anchoring/mounting elements) or Calico (para 22, 31, 49, 54, 57; thermoplastic 5 is overmolded onto molded element 3). It would have been obvious to one of ordinary skill in the art at the time of filing to couple the mounting structure of Gaw onto the backsheet by overmolding in order to provide .

Claim 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0056554 (Gaw) in view of US 2015/0050446 (Stamp) and either one of US 2012/0099980 (Nishita) or US 2014/0341759 (Calico) as applied to claim 8 above, and further in view of US 2014/0186166 (Kostka).
Regarding claim 9, Gaw in view of Stamp and Nishita or Calico teaches at least one of the facesheet and the backsheet comprises a first thermoplastic material and the mounting structure comprises a second thermoplastic material (Gaw, para 41-42, 47; first material and second material may be the same or different materials), but fails to teach the first thermoplastic material comprises a continuous fiber reinforced thermoplastic composite material, and the second thermoplastic material comprises a discontinuous fiber reinforced thermoplastic composite material. However, Kostka teaches that it was well known in the art that thermoplastic composites may be formed with both continuous and discontinuous materials in the same structure (para 21; continuous and chopped/discontinuous fibers) and that shapes which are simple geometric shapes may use continuous fibers while more complicated geometries may use discontinuous (chopped) fibers. In the case of Gaw, the facesheet and backsheet are simple geometric structures (flat panels), while the mounting structure is a relatively complicated geometry (small, curved, pointed, triangular projections). One of ordinary skill in the art would recognize that the mounting structure of Gaw in view of Stamp and Nishita or Calico may be formed from a discontinuous fiber reinforced thermoplastic 
Regarding claim 15, Gaw in view of Stamp and Nishita or Calico and Kostka further teaches wherein the overmolding comprises removing the shaped sandwich panel from the first mold, placing the shaped sandwich panel into a second mold; and injecting a flow of the second thermoplastic material into a cavity disposed between the backsheet and the second mold (Nishita, Fig 5, para 46-48, 61-65; the overmolded component is injected into a cavity of a mold via runners 15, wherein the cavity is formed between the substrate component and the mold; forming of the substrate is performed in different molds than the overmolding – see Figs 3-5; the substrate is molded in the molds of Fig 3-4, removed, placed into a different mold, and then overmolding is performed in the mold of Fig 5; in Calico, para 21, 31, 49; overmolding comprises injecting the thermoplastic into a mold cavity to form the desired overmolded component; forming of the substrate is performed in a different mold than the overmolding – see Figs 3-4 and 7; the substrate is molded in the first mold of Fig 3-4, removed, placed into a second mold, and then overmolding is performed in the second .

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0056554 (Gaw) in view of US 2015/0050446 (Stamp) and either one of US 2012/0099980 (Nishita) or US 2014/0341759 (Calico), and US 2014/0186166 (Kostka).as applied to claim 15 above, and further in view of US 2002/0158371 (Winget).
Regarding claim 21, Gaw in view of Stamp, Nishita or Calico, and Kostka teaches that the second thermoplastic material is injection molded to form an integral mounting structure and the backsheet (para 41-42, 46 of Gaw), but fails to explicitly teach the second thermoplastic material being interdiffused with the backsheet in .

Claim 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0056554 (Gaw) in view of US 2015/0050446 (Stamp).
Regarding claim 17-18, Gaw teaches a method for manufacturing a thrust reverser blocker door (see abstract, para 36), comprising: thermoforming an unshaped sandwich panel, the unshaped sandwich panel comprising a facesheet, a backsheet, and a honeycomb core disposed between the facesheet and the backsheet, wherein the facesheet, the backsheet, and the honeycomb core are formed as a single-piece component (sandwich panel comprising facesheet 134, honeycomb core 137, backsheet 136 is thermoformed – see para 46-49; thermal bonding is construed as thermoforming; after thermal bonding has occurred the facesheet, honeycomb, and backsheet are formed as a single-piece component); perforating the facesheet (para 48; facesheet perforated with openings 144).
.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0056554 (Gaw) in view of US 2015/0050446 (Stamp) as applied to claim 17 above, and further in view of US 2005/0147790 (Levavasseur).
Regarding claim 19, Gaw in view of Stamp is silent as to perforating the facesheet of the shaped sandwich panel. Gaw teaches perforations in the facesheet as discussed above, but fails to teach when the perforations may be made. However, Levavasseur teaches that it was well known in the art that drilling perforations may occur after molding (shaping) of the panel (para 35-37; molding occurs before drilling). It would have been obvious to one of ordinary skill in the art at the time of filing to perforate the facesheet of Gaw in view of Stamp after molding, such that the facesheet .

Response to Arguments
Applicant's arguments filed 2/1/21 have been fully considered but they are not persuasive. 
With regards to Applicant’s argument that “[c]learly Gaw's facesheet 134 and body portion 130 are separately formed/fabricated and only after being formed/fabricated they are merely joined together”, Examiner respectfully asserts that when the facesheet 134 and body portion 130 of Gaw are joined together the claim is met. That is, when the facesheet and body portion are joined together, they form single-piece component as claimed. It is noted that Applicant appears to argue that the “forming” into a single-piece component is a step that occurs before thermoforming. However, the claims do not require a single-piece component prior to thermoforming.
With regards to Applicant’s argument that “there is no teaching or suggestion to combine Stamp with Gaw since the structure of Gaw is already formed to the desired shape before Gaw's facesheet is coupled to the body portion” and “as the structure of Gaw is already formed to the desired shape before Gaw's facesheet is coupled to the body portion, one skilled in the art would not execute a further compressing step to achieve a shape that already exists”, Examiner respectfully disagrees. There is no evidence that the structure of Gaw is already formed to the desired shape before the .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW H NGUYEN/           Primary Examiner, Art Unit 3741